Citation Nr: 0721175	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for follicular non-
Hodgkin's lymphoma due to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1961 until June 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In May 2006, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge at the local VA 
office.

In July 2006, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

When this matter was initially before the Board in July 2006, 
the Board denied the veteran's claim of service connection 
for follicular non-Hodgkin's lymphoma.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a May 2007 order, 
granted the parties' April 2007 joint motion for remand, 
vacating the Board's July 2006 decision and remanding the 
case for compliance with the terms of the joint motion.

In the joint motion, the parties agreed that in the July 2006 
decision, the Board relied upon information provided by the 
Department of Defense in determining whether the veteran 
served in an area exposed to herbicides that was not of 
record.  The parties further agreed that the Board failed to 
cite to the specific authority relied upon in reaching its 
determination.  

The Court has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.
	b)  Furnish the veteran's description of exposure 
to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(m).

To comply with the Court's order, the Board concludes that 
this matter must be remanded and that the agency of original 
jurisdiction must comply with the procedures set forth in the 
VA Adjudication Manual.  Then, in light of all the evidence 
of record, including that submitted since the July 2006 Board 
decision, the RO must readjudicate whether the veteran was 
exposed to herbicides while serving in Thailand, and thus, 
whether presumptive service connection is warranted for 
follicular non-Hodgkin's lymphoma.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  Comply with the evidentiary development noted 
in M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(m).

2.  Provide the veteran with the information 
obtained and give him an opportunity to respond.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If the benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


